UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012 [ ] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-165961 DM Products, Inc. (Exact name of registrant as specified in its charter) Nevada 45-0460095 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) P.O. Box 2458 Walnut Creek, CA (Address of principal executive offices) 925-943-2090 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes[X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 273,339,011 common shares asof November 5, 2012. 1 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3: Quantitative and Qualitative Disclosures About Market Risk 19 Item 4T: Controls and Procedures 19 PART II – OTHER INFORMATION Item 1: Legal Proceedings 20 Item 1A: Risk Factors 20 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3: Defaults Upon Senior Securities 20 Item 4: Mine Safety Disclosures 20 Item 5: Other Information 20 Item 6: Exhibits 20 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 (unaudited) ; F-2 Consolidated Statements of Operations for the three and ninemonths ended September 30, 2012 and 2011 (unaudited); F-3 Consolidated Statement of Stockholders’ Equity as of September 30, 2012 (unaudited); F-4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 (unaudited); and F-5 Notes to Consolidated Financial Statements. These consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended September 30, 2012 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents DM Products, Inc. And Subsidiaries Consolidated Balance Sheets (Unaudited) September 30, 2012 December 31, 2011 ASSETS Current Assets Cash and cash equivalents $ $ Royalties Receivable Prepaid Expense 0 Total Current Assets Property and Equipment - net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts Payable $ $ Accrued Expenses Sales Tax Payable Total Current Liabilities Total Liabilities $ $ Stockholders' Equity (Deficit) Preferred Stock, $0.001 par value, 30,000,000 shares authorized, 0 shares issued and outstanding - - Common Stock, $0.001 par value, 400,000,000 shares authorized, 273,339,011 shares issued and outstanding (282,720,684 - 2011) Additional Paid In Capital Accumulated Deficit ) ) Total DM Products, Inc. Stockholders' Equity (Deficit) ) ) Non-Controlling Interest Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to financial statements. 4 Table of Contents DM Products, Inc. And Subsidiaries Consolidated Statements of Operations (Unaudited) For the 3 months ended For the 3 months ended For the 9 months ended For the 9 months ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 Revenues Royalty income $ Total revenues Operating expenses Professional Fees Salary & Wages Consulting General & Administrative expenses Total operating expense Income (Loss) from operations and before non-controlling Interest ) ) ) Less: Income Attributable to non-controlling interest Income (Loss) before income taxes ) ) ) Provision for income taxes - Net Income (Loss) $ ) $ $ ) $ ) Net Income (Loss) per common share-basic and fully diluted $ ) $ $ ) $ ) Weighted average common shares outstanding-basic and diluted See accompanying notes to financial statements. 5 Table of Contents DM Products, Inc. And Subsidiaries Consolidated Statements of Shareholders' Equity (Deficit) (Unaudited) Common Stock Additional Paid In Capital Non-Controlling Interest Accumulated Deficit Total Shareholders' Equity (Deficit) Shares Amount Balance, December 31, 2011 $ ) $ ) Shares surrendered per settlement and release agreement ) ) - Shares issued per settlement and release agreement ) - Net income (loss) for the period ended September 30, 2012 - - - ) ) - Balance, September 30, 2012 $ ) $ ) See accompanying notes to financial statements. 6 Table of Contents DM Products, Inc. And Subsidiaries Consolidated Statements of Cash Flows (Unaudited) For the 9 months ended For the 9 months ended September 30, 2012 September 30, 2011 Cash flows from operating activities Net Loss $ ) $ ) Adjustment to reconcile net loss to net cash provided (used) by operating activities: Depreciation Changes in operating assets and liabilities: Royalties receivable ) Employee Advances - Prepaid Expenses ) Accounts payable Accrued Expenses Net cash provided (used) by operating activities ) Cash flows from financing activities Net decrease in credit card balances - ) Net cash (used) by financing activities - ) Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Taxes paid $ $ See accompanying notes to financial statements. 7 Table of Contents Note 1: Summary of Significant Accounting Policies Nature of Operations DM Products, Inc. (the Company) was incorporated on March 1, 2001 as Effective Sport Nutrition Corporation. Subsequently, on April 11, 2005, the Company changed its name to Midwest E.S.W.T Corp and on December 14, 2005, it changed its name again to DM Products, Inc. On July 18, 2005, the Company acquired Direct Success, Inc. a California Corporation in exchange for 70% of the Company's Common Stock, making Direct Success, Inc. a wholly owned subsidiary of the Company. Midwest E.S.W.T agreed that a total of 114,851,043 shares of Restricted Common Stock were to be issued to shareholders of Direct Success, Inc. The Company operates from Walnut Creek, California and it wholly owns Direct Success, Inc., which owns 75% of Direct Success, LLC 3,a limited liability company formed on or about August 16, 2002. Direct Success, Inc. entered into a joint venture with Buena Vista Infomercial Corporation which owns the remaining 25% of Direct Success, LLC 3. The purpose of Direct Success, Inc. is to market products through direct response television infomercials. The companies obtain the distribution, production and licensing rights to products in exchange for royalty agreements based on the sales of the products.The Company sets up the production, marketing and the distribution of the products. On July 14, 2010 the Company incorporated a wholly owned subsidiary corporation, Aliano, Inc., dba Aliano Westlake Village. The purpose of this fragrance and personal care division is to create, manufacture, distribute and sell prestige fragrances and beauty related products. Effective as of July 26, 2010, Aliano Inc. entered into an agreement with Portia Entertainment Group LLC for legal services described in the agreement. As per the agreement, Portia Entertainment Group LLC is entitled to receive a fee of 5% on the Net Income earned by Aliano Inc. for celebrity endorsees introduce by Portia. On April 8, 2010, a Form S-1 Registration Statement was completed and submitted to the Securities and Exchange Commission. The registration filing was declared effective on October 15, 2010. On April 21, 2010, an Information Statement Form 211 was submitted to the Financial Industry Regulatory Authority (FINRA) for active trading on the Over the Counter Bulletin Board (OTCBB). The filing was approved on November 09, 2010. On December 27, 2011 the Company dissolved Aliano, Inc., dba Aliano Westlake Village since the corporation has been unsuccessfulin raising sufficient capital to commence operations. As a result of this dissolution the intercompany loan between the Company and Aliano, Inc. were written off in the respective books with no effect in the consolidated balance sheet and in the consolidated statement of operations. On April 11, 2012, Articles of Incorporation were filed with the California Secretary of State for the creation of a new division, ELK Films, Inc. This division has been established for both film production and distribution. Basis of Consolidation The consolidated financial statements include the accounts of DM Products, Inc., Direct Success, Inc., Aliano, Inc. and the accounts of its 75% owned subsidiary Direct Success LLC 3. All material inter-company transactions have been eliminated. Basis of Presentation The financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States of America and are presented in US dollars. Accounting Basis The Company uses the accrual basis of accounting and accounting principles generally accepted in the United States of America (“GAAP” accounting).The Company has adopted a December 31 fiscal year end. 8 Table of Contents Cash and Cash Equivalents All highly liquid investments with maturities of three months or less are considered to be cash equivalents.At September 30, 2012 and December 31, 2011, the Company had cash balances of $17,362 and $26,089, respectively. Fair Value of Financial Instruments The Company’s financial instruments consist of cash and cash equivalents, accounts receivable, prepaid expense, accounts payable, sales tax payable, and other current liabilities. The carrying amount of these financial instruments approximates fair value due either to length of maturity or interest rates that approximate prevailing market rates, unless otherwise disclosed in these financial statements. Income Taxes Income taxes are computed using the asset and liability method.Under the asset and liability method, deferred income tax, assets and liabilities are determined based on the differences between the financial reporting and tax bases of assets and liabilities and are measured using the currently enacted tax rates and laws.A valuation allowance is provided for the amount of deferred tax assets that, based on available evidence, are not expected to be realized. It is the Company’s policy to classify interest and penalties on income taxes as interest expense or penalties expense. As of September 30, 2012, there have been no interest or penalties incurred on income taxes. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date the financial statements and the reported amount of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition The Company records revenue in accordance with ASC Topic 605 - Revenue Recognition. During the periodended September30, 2012revenues came from royalties from the contract Banjo Minnow the fishing lure with TriStar Products, Inc. Revenues derived from the Company license sales are recognized when (1) there is evidence of an arrangement, (2) collection of our fee is considered probable, and (3) the fee is fixed and determinable. Direct Success entered into a manufacturing, marketing and distribution agreement with Banjo Buddies, who is the inventor of Banjo Minnow, a fishing lure which Direct Success LLC 3 had a license agreement to market the product since Oct 2002. The Company entered into a modification of said agreement in April 2005. On September 30, 2011 the Company exercised their option to extend the Banjo Minnow agreement until June 30, 2012. On or about May 11, 2005,Direct Success LLC 3, subcontracted the manufacturing and distribution rights to TriStar Products, Inc.In March 2007, Direct Success granted back to Banjo, the right to license and privilege for internet sales and small parts sale of the product. Under the agreement, Banjo will pay Direct Success 4% royalty on all gross sales of product. As of date of settlement, effective January 1, 2010, Direct Success no longer receives the 4% royalty for internet and part sales from Banjo Buddies. The revenues are strictly based on the contractual obligation contained in the agreement with Tristar Products, Inc., which are the royalties received from the sales of the Banjo Minnow. These royalty arrangements with Tristar provide the Company with a flat $4.00 (for unit sales under $18) and $5.00 (for unit sales over $18), per unit sold domestically, and $2.50 per unit sold internationally. The present retail price for the Banjo Minnow is $19.95. Concentration of Risk The Company is earning (over 90%) the majority of the royalty income from Tristar Products, Inc. Since the Company is depending on Tristar Products, Inc., the inability of Tristar to perform in the future may have a material adverse effect on the Company’s financial condition. 9 Table of Contents Advertising Policy The Company recognizes advertising expense as incurred. The advertising expense for the three and nine month periods ended September 30, 2012 and September 30, 2011 are $0 and $150 respectively. Basic Income (Loss) Per Share Basic income (loss) per share is calculated by dividing the Company’s net loss applicable to common shareholders by the weighted average number of common shares outstanding during the period. Diluted earnings per share is calculated by dividing the Company’s net income available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted for any potentially dilutive debt or equity. There are no such common stock equivalents outstanding as of September 30, 2012. Stock-Based Compensation The Company accounts for employee stock-based compensation in accordance with the guidance of FASB ASC Topic 718, Compensation – Stock Compensation, which requires all share-based payments to employees, including grants of employee stock options, to be recognized in the financial statements based on their fair values. In 2011, 19,999,999 common shares were issued at the fair market value of $0.0015 per share totaling to $30,000. There was no stock-based compensation granted during the period ended September 30, 2012. The Company follows ASC Topic 505-50, formerly EITF 96-18, “Accounting for Equity Instruments that are Issued to Other than Employees for Acquiring, or in Conjunction with Selling Goods and Services,” for stock options and warrants issued to consultants and other non-employees.In accordance with ASC Topic 505-50, these stock options and warrants issued as compensation for services provided to the Company are accounted for based upon the fair value of the services provided or the estimated fair market value of the option or warrant, whichever can be more clearly determined.The fair value of the equity instrument is charged directly to operating expense and additional paid-in capital over the period during which services are rendered. In 2011, 22,783,333 common shares were issued at the fair market value of $0.0015 per share totaling to $34,175. There was no stock-based compensation issued to non-employees during the period ended September 30, 2012. Recent Accounting Pronouncements The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company’s results of operations, financial position or cash flow. Note 2: Property & Equipment Property and equipment are carried at cost. Major expenditures and those which substantially increase useful lives are capitalized. Maintenance, repairs and minor renewals are charged to operations when incurred. When property and equipment is sold or otherwise disposed of, the asset account and related accumulated depreciation account are relieved, and any gain or loss is included in operations. Once placed in service, depreciable assets are depreciated over their estimated useful lives using both accelerated and straight-line methods. Depreciation expenses totaled $225 and $300 for the nine month periods ended September 30, 2012 andSeptember 30, 2011, respectively. 10 Table of Contents Note 3: Prepaid Expenses Prepaid expenses consisted of the following at September 30, 2012 and December 31, 2011: Prepaid insurance $
